                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

DANIEL SANDERS,                                  §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §
                                                            Case No. 6:19-CV-528-JDK-JDL
                                                 §
PAM PACE, ET AL.,                                §
                                                 §
       Defendants.                               §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

       Plaintiff Daniel Sanders, an inmate proceeding pro se, filed this civil rights lawsuit

pursuant to 42 U.S.C. § 1983.        The case was referred to United States Magistrate Judge

John D. Love under 28 U.S.C. § 636. On March 3, 2020, Judge Love issued a Report and

Recommendation (Docket No. 23), recommending that Plaintiff’s claims against Defendant

Warden Catoe be dismissed. Id. at 10. A return receipt indicating delivery to Plaintiff was

received by the Clerk on March 23, 2020. Docket No. 28.

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews his legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,



                                            Page 1 of 2
492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 23) as the

findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 23)

be ADOPTED. It is further

       ORDERED that the claims against Defendant Warden Catoe are DISMISSED

WITHOUT PREJUDICE. Warden Catoe is DISMISSED as a party to the lawsuit. This

dismissal shall have no effect upon the remaining claims and parties in the lawsuit.

       So ORDERED and SIGNED this 8th             day of April, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
